Exhibit 10.5

 

[g219461koi001.gif]

Cubist Employee Policy

 CODE OF CONDUCT AND ETHICS

 

Introduction

 

This Code of Conduct and Ethics (this “Code”) covers a wide range of business
practices and procedures.  It does not cover every issue that may arise, but it
sets out basic principles to guide all employees and Directors of Cubist
Pharmaceuticals, Inc. (the “Company”).  All of our employees and Directors must
conduct themselves accordingly and seek to avoid even the appearance of improper
behavior.  This Code should also be provided to and followed by the Company’s
agents and representatives, including consultants.

 

If a law conflicts with a policy in this Code, you must comply with the law;
however, if a local custom or policy conflicts with this Code, you must comply
with the Code.  If you have any questions about these conflicts, you should seek
advice from: (i) your Vice President, (ii) any director-level or higher employee
in Human Resources, (iii) any director-level or higher employee in the Law
Department, or (iv) the Chief Compliance Officer.

 

If an employee wishes to report a violation or suspected violation of this Code,
he or she can contact the Company’s Corporate Responsibility Hotline, which is
781-860-8600.  The Chief Compliance Officer is responsible for investigating
such reports.

 

If an employee wishes to report anonymously a violation or suspected violation
of this Code, including, but not limited to, those:  (i) relating to accounting,
internal accounting controls, or auditing matters or (ii) by one or more of the
Company’s Executive Officers, he or she can contact the Company’s Confidential
Corporate Responsibility Hotline, which is 617-241-1456.  The Company’s Internal
Auditors will promptly investigate all reports to the Confidential Corporate
Responsibility Hotline and, if after investigation, the Internal Auditors
determine that further action is necessary, they will report their findings to
the Audit Committee.

 

Directors must report violations or suspected violations of the Code to the
Board of Directors.

 

A good basis for deciding when to get advice is to ask whether the conduct might
be embarrassing to the Company or the persons involved if the details were fully
disclosed to the public by the media.

 

Those who violate the standards in this Code will be subject to disciplinary
action, up to and including termination.

 

--------------------------------------------------------------------------------


 

Section 1.                       Compliance with Laws, Rules and Regulations

 

Obeying the law, both in letter and in spirit, is the foundation on which this
Company’s ethical standards are built.  All employees and Directors must respect
and obey the laws of the jurisdictions in which we operate.  Although not all
employees and Directors are expected to know the details of these laws, it is
important to know enough to determine when to seek advice from:  (i) your Vice
President, (ii) any director-level or higher employee in Human Resources, or
(iii) any director-level or higher employee in the Law Department.

 

The Company holds information and training sessions and has put in place various
policies and standard operating procedures in order to promote compliance with
laws, rules and regulations, including insider-trading laws.  Each department
head is responsible for ensuring that his/her employees attend all mandatory
training sessions that are related to compliance with laws, rules and
regulations.

 

Section 2.                       Conflicts of Interest

 

All employees and Directors are expected to make decisions in the best interest
of the Company, and not for personal gain, and therefore are required to avoid
“conflicts of interest.”

 

A “conflict of interest” exists when a person’s private interest interferes in
any way with the interests of the Company.  A conflict situation can arise when
an employee or Director takes actions or has interests that may make it
difficult to perform his or her Company responsibilities objectively and
effectively.  Conflicts of interest may also arise when an employee or director,
or members of his or her family, receives improper personal benefits as a result
of his or her position in the Company.  Loans to, or guarantees of obligations
of, employees or Directors and their family members may create conflicts of
interest.

 

It is almost always a conflict of interest for a Company employee to work
simultaneously for a competitor, customer, or supplier.  Employees are not
allowed to work for a competitor as a consultant or board member.  The best
policy is to avoid any direct or indirect business connection with our
customers, suppliers, or competitors, except on our behalf.

 

Directors must comply with the Conflict of Interest provisions set forth in the
Amended and Restated Corporate Governance Guidelines.

 

Conflicts of interest are prohibited as a matter of Company policy, except if
approved by the Board of Directors on a case-by-case basis.  Conflicts of
interest may not always be clear-cut. Employees should seek advice from: 
(i) your Vice President, (ii) any director-level or higher employee in Human
Resources, or (iii) any director-level or higher employee in the Law
Department.  Any employee who becomes aware of a conflict or potential conflict
should bring it to the attention of: (i) his or her Vice President, (ii) any
director-level or higher employee in Human Resources, (iii) any director-level
or higher employee in the Law Department, or (iv) the Chief Compliance Officer.

 

Policy Owner: Compliance

 

Effective: December 13, 2005

 

2

--------------------------------------------------------------------------------


 

Section 3.                       Insider Trading

 

Employees and Directors who have access to confidential information are not
permitted to use or share that information for stock trading purposes or for any
other purpose except the conduct of our business.  All non-public information
about the Company should be considered confidential information.  To use
non-public information for personal financial benefit or to “tip” others who
might make an investment decision on the basis of this information is not only
unethical but also illegal.  If you have any questions, please refer to the
Company’s Policy on Insider Trading and Confidentiality, and then ask the Law
Department.

 

Section 4.                       Corporate Opportunities

 

Employees and Directors are prohibited from exploiting for their personal
advantage opportunities that are discovered through the use of corporate
property, information, or position without the consent of the Board of
Directors.  No employee or Director may use corporate property, information, or
position for improper personal gain, and no employee or Director may compete
with the Company directly or indirectly.  Employees and Directors owe a duty to
the Company to advance its legitimate interests when the opportunity to do so
arises.

 

Section 5.                       Competition and Fair Dealing

 

We seek to outperform our competition fairly and honestly.  We seek competitive
advantages through superior performance, never through unethical or illegal
business practices. Stealing proprietary information, possessing trade secret
information that was obtained without the owner’s consent, or inducing such
disclosures by past or present employees of other companies is prohibited.  Each
employee and Director should endeavor to respect the rights of and deal fairly
with the Company’s customers, suppliers, competitors, and their employees.  No
employee or Director should take unfair advantage of anyone through
manipulation, concealment, abuse of privileged information, misrepresentation of
material facts, or any other intentional unfair-dealing practice.

 

Drug development is highly competitive, and it is the policy of the Company to
compete aggressively, but fairly.  A major part of this commitment to compete
fairly is a commitment to abide fully by the antitrust laws.  In general, these
complex laws prohibit any form of agreement or understanding — whether formal,
informal, express, or implied — that unreasonably reduces competition and
business rivalry.  Our commitment in this regard also prohibits any unfair or
untrue disparagement of a Company competitor.

 

Absent compelling circumstances, the Company should select all vendors and
contractors on the basis of written competitive bids.

 

The purpose of business entertainment and gifts in a commercial setting is to
create good will and sound working relationships, not to gain unfair advantage
with customers. Gifts or entertainment should not ever be offered, given,
provided or accepted by any Company employee or Director, or family member of an
employee or Director unless it: (1) is not a cash gift, (2) is consistent with
customary business practices, (3) is not

 

3

--------------------------------------------------------------------------------


 

excessive in value, (4) cannot be construed as a bribe or payoff, (5) does not
violate any laws or regulations, and (6) is offered in compliance with
applicable SOPs.  You can also refer to the “PhRMA Code” for additional guidance
(copies of which are available from the Law Department).  Please seek advice
from:  (i) your Vice President, (ii) any director-level or higher employee in
Human Resources,  (iii) any director-level or higher employee in the Law
Department, or (iv) the Chief Compliance Officer regarding any gifts or proposed
gifts which you are not certain are appropriate.

 

It is the policy of the Company to comply with health care “fraud and abuse”
laws.  This includes Federal and State anti-kickback laws that prohibit offering
or giving kickbacks or other improper inducements to those who may be in a
position to purchase or prescribe (or to arrange for or recommend the purchase
or prescription of) our products.  Any arrangements with healthcare customers
(including but not limited to the provision of gifts, grants, and business
courtesies) should be reviewed to ensure compliance with applicable laws,
Company policies, and SOPs, which are available from the Law Department.

 

Section 6.                       Discrimination and Harassment

 

The diversity of the Company’s employees is a tremendous asset. We are firmly
committed to providing equal opportunity in all aspects of employment and will
not tolerate any discrimination or harassment of any kind. Please refer to
Cubist’s “Policy Against Sexual Harassment in the Workplace” for additional
information and guidance.

 

Section 7.                       Health and Safety

 

The Company strives to provide each employee with a safe and healthful work
environment.  Each employee has responsibility for maintaining a safe and
healthy workplace for all employees by following safety and health rules and
practices and reporting accidents, injuries and unsafe equipment, practices or
conditions.

 

The Company will not tolerate violence and threatening behavior. Employees
should report to work in condition to perform their duties, free from the
influence of illegal drugs or alcohol.  The Company will not tolerate the use of
illegal drugs in the workplace or on the Company’s property.  Please see the
Company’s policies for further guidance.

 

Section 8.                       Record-Keeping

 

The Company follows the accepted accounting rules and controls set forth by the
U.S. Securities and Exchange Commission and the Financial Accounting Standards
Board.  The Company requires honest and accurate recording and reporting of
information in all circumstances, and without exception.  The Company requires
that its certified public accountants have access to any and all information
necessary for them to conduct audits properly.

 

Business expense accounts must be documented and recorded accurately.  If you
are not sure whether a certain expense is legitimate, ask your supervisor or the
Controller.  Rules and guidelines are available from the Controller.

 

4

--------------------------------------------------------------------------------


 

All of the Company’s books, records, accounts and financial statements must be
maintained in reasonable detail, must appropriately reflect the Company’s
transactions and must conform both to applicable legal requirements and to the
Company’s system of internal controls. Unrecorded or “off the books” funds or
assets should not be maintained unless permitted by applicable law or regulation
and approved in writing by the Chief Financial Officer.

 

Business records and communications often become public, and we should avoid
exaggeration, derogatory remarks, guesswork, or inappropriate characterizations
of people and companies that could be misunderstood.  This applies equally to
e-mail, internal memos, and formal reports.  Records should always be retained
or destroyed according to the Company’s record retention policies.  In
accordance with those policies, in the event of litigation or governmental
investigation, threatened or known, please consult with a director-level or
higher employee in the Law Department.

 

Section 9.                       Confidentiality

 

Employees and Directors must maintain the confidentiality of confidential
information entrusted to them by the Company or its customers, except when
disclosure is authorized by a director-level or higher employee in the Law
Department, or required by laws or regulations.  Confidential information
includes all non-public information that might be of use to competitors, or
harmful to the Company or its customers, if disclosed.  It also includes
information that suppliers and customers have entrusted to us.  The obligation
to preserve confidential information continues even after employment ends.

 

Section 10.                Protection and Proper Use of Company Assets

 

All employees and Directors should endeavor to protect the Company’s assets and
ensure their efficient use.  Theft, carelessness, and waste have a direct impact
on the Company’s profitability. Any suspected incident of fraud or theft should
be immediately reported for investigation. Company equipment should not be used
for non-Company business, though incidental personal use may be permitted.

 

The obligation of employees and Directors to protect the Company’s assets
includes its proprietary information.  Proprietary information includes
intellectual property such as trade secrets, patents, trademarks, and
copyrights, as well as business, marketing and service plans, engineering and
manufacturing ideas, designs, databases, records, salary information and any
unpublished financial data and reports.  Unauthorized use or distribution of
this information would violate Company policy.  It could also be illegal and
result in civil or even criminal penalties.  Please see the Company’s policies
on IT usage and confidentiality (copies of which are located on Picasso) for
further guidance.

 

5

--------------------------------------------------------------------------------


 

Section 11.                Payments to Government Personnel

 

The U.S. Foreign Corrupt Practices Act prohibits giving anything of value,
directly or indirectly, to officials of foreign governments or foreign political
candidates in order to obtain or retain business.  It is strictly prohibited to
make payments to government officials of any country.

 

In addition, the U.S. government has a number of laws and regulations regarding
business gratuities, which may be accepted by U.S. government personnel,
including, but not limited to, employees of Medicare, Medicaid, and the Veterans
Administration.  The promise, offer or delivery to an official or employee of
the U.S. government of a gift, favor or other gratuity in violation of these
rules would not only violate Company policy but could also be a criminal
offense.  State and local governments, as well as foreign governments, may have
similar rules.

 

The Company does not contribute, directly or indirectly, to any political
campaign or party.  Company expense accounts may not be used to pay for any
personal political contributions or seek any other form of company reimbursement
and use company facilities or company assets may not be used for the benefit of
any party or candidate, including an employee or Director individually running
for office.  Employees and Directors are not prohibited from contributing to
properly established political action committees.

 

Section 12.                Misrepresentations and False Statements

 

Employees and Directors must never make a deliberate misrepresentation
concerning the Company or its business operations.  No employee or Director
shall create, or assist another in creating, a false or misleading entry on the
Company’s books.

 

Section 13.                Responding to Government Requests

 

Employees and Directors are expected to respond truthfully to Governmental
inquiries.  It is the Company’s policy to cooperate with all reasonable requests
from Governmental agencies concerning the Company’s business operations.

 

Section 14.                Compliance Procedures

 

We must all work to ensure prompt and consistent action against violations of
this Code.  However, in some situations it may be difficult to know right from
wrong.  Since we cannot anticipate every situation that will arise, it is
important that we have a way to approach a new question or problem.  These are
the steps to keep in mind:

 

•                        Make sure you have all the facts.  In order to reach
the right solutions, we must be as fully informed as possible.

 

•                        Ask yourself. What specifically am I being asked to do?
Does it seem unethical or improper?  This will enable you to focus on the
specific question you are faced with and the alternatives you have.  Use your
judgment and common sense; if something seems unethical or improper, it probably
is.

 

6

--------------------------------------------------------------------------------


 

•                        Clarify your responsibility and role.  In most
situations, there is shared responsibility.  Are your colleagues informed?  It
may help to get others involved and discuss the problem.

 

•                        Discuss the problem with your supervisor.  This is the
basic guidance for all situations.  In many cases, your supervisor will be more
knowledgeable about the question and will appreciate being brought into the
decision-making process.  Remember that it is your supervisor’s responsibility
to help you solve problems.

 

•                        Seek help from Company resources.  In the rare case
where it may not be appropriate to discuss an issue with your supervisor, or
where you do not feel comfortable approaching your supervisor with your
question, discuss it with any director-level or higher employee of Human
Resources, any director-level or higher employee in the Law Department or the
Chief Compliance Officer.

 

•                        You may report violations in confidence and without
fear of retaliation.  You may report violations or suspected violations of this
Code by calling the Company’s Corporate Responsibility Hotline at 781-860-8600. 
All inquiries to the Corporate Responsibility Hotline will be handled
confidentially to the extent reasonably possible.  You may anonymously report
violations or suspected violations of this Code, including, but not limited to,
those: (i) relating to accounting, internal accounting controls, or auditing
matters or (ii) by one or more of the Company’s Executive Officers, by calling
the Company’s Confidential Corporate Responsibility Hotline at 617-241-1456. 
The Company does not permit retaliation of any kind against employees for good
faith reports of ethical violations.

 

•                        Always ask first, act later.  If you are unsure of what
to do in any situation, seek guidance before you act.

 

Section 15.                How to Report any Illegal or Unethical Behavior

 

Employees are encouraged to seek advice from:  (i) their respective Vice
President, (ii) any director-level or higher employee in Human Resources, 
(iii) any director-level or higher employee in the Law Department, or (iv) the
Chief Compliance Officer about observed illegal or unethical behavior and, when
in doubt, about the best course of action in a particular situation.

 

You should review Section 14 if you believe you have observed illegal or
unethical behavior.  Employees should promptly report such behavior to: (i) your
Vice President, (ii) any director-level or higher employee in Human Resources,
(iii) any director-level or higher employee in the Law Department, or (iv) the
Chief Compliance Officer. You may also report such behavior to the Company’s
Corporate Responsibility Hotline at 781-860-8600.  If you wish to report such
behavior anonymously, you can call the Company’s Confidential Corporate
Responsibility Hotline at 617-241-1456.  Employees are expected to cooperate in
internal investigations of misconduct.

 

7

--------------------------------------------------------------------------------


 

Directors must report any observed illegal or unethical behavior to the Chief
Compliance Officer or to the Board of Directors.

 

Section 16.                No Retaliation

 

The Company will not retaliate in any manner, including, but not limited to,
discharging, demoting, suspending, threatening, harassing, or otherwise
discriminating against an employee who reports in good faith violations or
suspected violations of this Code, including, but not limited to, accounting
fraud or securities law violations.

 

Section 17.                Waivers of the Code of Business Conduct and Ethics

 

Any waiver of this Code for employees may be made only by the Board of
Directors.  Any waiver of this Code for Executive Officers or Directors may be
made only by the Board of Directors and will be promptly disclosed as required
by law or Nasdaq regulation.

 

8

--------------------------------------------------------------------------------